J-S75025-14


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                      IN THE SUPERIOR COURT OF
                                                        PENNSYLVANIA
                            Appellee

                       v.

ROBERT GEORGE JUFER

                            Appellant                  No. 786 EDA 2014


            Appeal from the Judgment of Sentence January 2, 2014
               In the Court of Common Pleas of Wayne County
             Criminal Division at No(s): CP-64-CR-0000143-2013


BEFORE: ALLEN, J., LAZARUS, J., and MUNDY, J.

MEMORANDUM BY LAZARUS, J.:                        FILED FEBRUARY 09, 2015

        Robert George Jufer appeals from his judgment of sentence, imposed

in the Court of Common Pleas of Wayne County, after he entered an open

guilty plea to one count each of voluntary manslaughter – provocation1 and

tampering with or fabricating physical evidence.2      After careful review, we

affirm.

        At Jufer’s guilty plea hearing, the Commonwealth recited the facts of

this case as follows:

        On the morning of October 17, 2010 the Pennsylvania State
        Police received a 9-1-1 call from [Jufer] stating that he had been
        attacked in his home and that his wife was still in the home. . . .
        When [Trooper John Decker] went inside he found the door
____________________________________________


1
    18 Pa.C.S.A. § 2503(a)(1).
2
    18 Pa.C.S.A. § 4910(2).
J-S75025-14


      unlocked, garbage on the kitchen floor, empty prescription pill
      bottles on the hallway floor, two dressers dumped out on a bed
      in a bedroom, a shotgun lying on a floor to a bedroom and in
      that same bedroom Mrs. June Jufer in her bed dead of a shotgun
      wound to the head.

                                      ...

      [T]he defendant has stated that in the early evening hours of
      October 16, 2010 a stressful argument began with [him] and his
      wife[.] They went to bed after yelling at each other and without
      resolving the conflict. On the morning of October 17, 2010
      [Jufer] stated he awoke [and] went outside with a loaded 12
      gauge shotgun to shoot at a muskrat that had been causing
      damage to his pond spillway. [Jufer] then returned to his
      residence and [Mrs. Jufer] was awake. They began arguing
      again over his spending and his hoarding in the house and the
      argument became very heated. [Jufer] stated that [Mrs. Jufer]
      provoked that argument and during it she went back to her bed
      and they continued to argue.        Immediately thereafter and
      without ending the argument and while still extremely upset,
      [Jufer] entered [Mrs. Jufer’s] bedroom, and acting under sudden
      and intense passion[,] discharged the shotgun[,] killing June
      Jufer.

      Following this act [Jufer] emptied the dresser drawers onto his
      bed, placed empty prescription bottles on the hallway floor, set
      the weapon down in the victim’s bedroom and spilled garbage on
      the kitchen floor to make it appear to anyone who came that the
      home had been burglarized.

N.T. Guilty Plea, 10/24/13, at 5-6.

      Jufer was charged with criminal homicide by criminal complaint issued

on February 6, 2013.     Following pretrial proceedings, the Commonwealth

filed two amended informations, ultimately charging Jufer with criminal

homicide, voluntary manslaughter – provocation, and tampering with or

fabricating evidence.   On October 24, 2013, Jufer pled guilty to voluntary

manslaughter and tampering with physical evidence. On January 2, 2014,


                                      -2-
J-S75025-14



the trial court sentenced Jufer to 84 to 168 months’ imprisonment. Jufer’s

post-sentence motions were denied and this timely appeal follows, in which

Jufer raises the following issue for our review:

      Did the trial court err and abuse its discretion by imposing a
      manifestly excessive sentence at the highest end of the
      aggravated range of the Pennsylvania Sentencing Guidelines, by
      failing to consider the relevant sentencing criteria of the
      Pennsylvania Sentencing Code, the presence of mitigating
      circumstances, failing to state sufficient reasons on the record
      for the sentence imposed and by solely focusing on [Jufer’s]
      struggle to admit his culpability in the death of his wife of 40
      years, erroneously characterizing the same as a lie and an
      inability to take responsibility for his actions or show remorse?

Brief of Appellant, at 5.

      Jufer challenges the discretionary aspects of his sentence.     Such a

challenge must be considered a petition for permission to appeal, as the

right to pursue such a claim is not absolute. Commonwealth v. Raven, 97
A.3d 1244, 1252 (Pa. Super. 2014) (citation omitted).

      Before we reach the merits of this issue, we must engage in a
      four part analysis to determine: (1) whether the appeal is
      timely; (2) whether Appellant preserved his issue; (3) whether
      Appellant’s brief includes a concise statement of the reasons
      relied upon for allowance of appeal with respect to the
      discretionary aspects of sentence; and (4) whether the concise
      statement raises a substantial question that the sentence is
      appropriate under the sentencing code. . . . [I]f the appeal
      satisfies each of these four requirements, we will then proceed to
      decide the substantive merits of the case.

Commonwealth v. Colon, 2014 Pa. Super. 242, *20 (Pa. Super. 2014)

(some punctuation omitted).




                                     -3-
J-S75025-14



       Here, Jufer preserved his claim by filing a motion for modification of

sentence, followed by a timely appeal.            In addition, Jufer’s appellate brief

contains a statement3 of reasons relied upon for allowance of appeal

pursuant to Pa.R.A.P. 2119(f), in which he claims that the court imposed a

manifestly excessive sentence by:                (1) failing to consider numerous

mitigating factors,      such as      his age, lack of prior record, personal

characteristics, reputation for non-violence and willingness to assist others;

(2) relying on impermissible factors; and (3) failing to sufficiently express on

the record its reasons for imposing an aggravated sentence.                  Brief of

Appellant, at 13-16.

       This Court has held that an excessive sentence claim—in conjunction

with an assertion that the trial court failed to consider mitigating factors—

raises a substantial question.        Commonwealth v. Raven, 97 A.3d 1244,

1253 (Pa. Super. 2014). Accordingly, we will review Jufer’s first claim.

       We begin by noting that sentencing is a matter vested in the sound

discretion of the sentencing judge, and a sentence will not be disturbed on

appeal absent a manifest abuse of discretion. Id. In this context, an abuse

____________________________________________


3
  We note that Jufer’s “concise statement” spans 3½ single-spaced pages,
includes a relatively lengthy and unnecessary recitation of facts and is
redundant.      The word “concise” is defined as “marked by brevity of
expression or statement; free from all elaboration and superfluous detail.”
Merriam-Webster,          http://www.merriam-webster.com/dictionary/concise
(visited 1/15/15). In the future, counsel is advised to be mindful of this
definition in drafting Rule 2119(f) concise statements.



                                           -4-
J-S75025-14



of discretion is not shown merely by an error in judgment.         Rather, the

appellant must establish, by reference to the record, that the sentencing

court ignored or misapplied the law, exercised its judgment for reasons of

partiality, prejudice, bias or ill will, or arrived at a manifestly unreasonable

decision. Id.

      An appellate court shall vacate a sentence and remand the case to the

sentencing court with instructions if it finds:

      (1) the sentencing court purported to sentence within the
      sentencing guidelines but applied the guidelines erroneously;

      (2) the sentencing court sentenced within the sentencing
      guidelines but the case involves circumstances where the
      application of the guidelines would be clearly unreasonable; or

      (3) the sentencing court sentenced outside the sentencing
      guidelines and the sentence is unreasonable.

In all other cases the appellate court shall affirm the sentence imposed by

the sentencing court. 42 Pa.C.S.A. § 9781(c).

      In reviewing the record, we consider:

      (1) The nature and circumstances of the offense and the history
      and characteristics of the defendant.

      (2) The opportunity of the sentencing court to observe the
      defendant, including any presentence investigation.

      (3) The findings upon which the sentence was based.

      (4) The guidelines promulgated by the commission.

42 Pa.C.S.A. § 9781(d).

      Because Jufer was sentenced within the guidelines, we may reverse

only if application of the guidelines is clearly unreasonable, which generally



                                      -5-
J-S75025-14



means a decision that is either irrational or not guided by sound judgment.

Commonwealth v. Macias, 968 A.2d 773, 777 (Pa. Super. 2009).

      Here, Jufer claims that the trial court did not properly consider

mitigating circumstances when imposing an aggravated-range sentence. In

particular, Jufer cites to his age, close familial relationships, peaceable

nature, positive employment history, military service, lack of criminal or

motor vehicle record, age and neighborliness. This claim has no merit.

      Where a pre-sentence report exists, we presume that the sentencing

judge was aware of relevant information regarding the defendant’s character

and weighed those considerations along with mitigating statutory factors.

Commonwealth v. Devers, 546 A.2d 12, 18 (Pa. 1988). Here, the court

was in possession of a pre-sentence report (to which Jufer did not object or

have anything to add) and stated that it had read “every page” of it. N.T.

Sentencing, 1/2/14, at 7. Moreover,

      At [Jufer’s] sentencing hearing, the [c]ourt acknowledged that
      [Jufer] was seventy-two (72) years old, had no prior criminal
      record or motor vehicle history, and served his country for two
      (2) years while in the army. The [c]ourt also recognized that
      [Jufer] had achieved an associate’s degree, had great
      employment history, and was in retirement for the past twenty
      (20) years.     The [c]ourt read each page of [Jufer’s] Pre-
      Sentence Report and each one of the letters written on [Jufer’s]
      behalf by his family and friends.

Trial Court Statement of Reasons, 5/5/14, at 4.

      As it is clear the court considered mitigating factors, Jufer’s first claim

garners him no relief.


                                      -6-
J-S75025-14



      Jufer next claims that the court relied on impermissible factors in

arriving at his sentence.    This Court has repeatedly found a substantial

question based upon a claim that the sentence is excessive because the trial

court relied on impermissible factors.    Commonwealth v. Simpson, 829
A.2d 334, 338 (Pa. Super. 2003). Accordingly, we will address the merits of

this claim.

      Jufer alleges that the trial court, in imposing an aggravated-range

sentence, impermissibly focused on:      (1) his statement to adult probation

during the preparation of his pre-sentence report, denying responsibility for

the crime; (2) his perceived lack of emotion and remorse for his actions; and

(3) his failure to come forward for three years.        Jufer claims the last

allegedly impermissible factor violated his constitutional right to remain

silent.

      A sentencing court possesses broad discretion in sentencing a

defendant.    Commonwealth v. Allen, 24 A.3d 1058, 1065 (Pa. Super.

2011). This Court, therefore, accords the sentencing judge great deference

as it is the sentencing judge that is in the best position to view the

defendant’s character, displays of remorse, defiance, or indifference, and the

overall effect and nature of the crime. Id. A sentencing court will not be

found to have abused its discretion unless the record discloses that the

judgment exercised was manifestly unreasonable, or the result of partiality,

prejudice, bias or ill-will. Id. We can discern no abuse of discretion here.




                                     -7-
J-S75025-14



      After imposing sentence, the trial court stated that “[t]he sentence is

in the aggravated range because of your lying to the probation officer and

because you show absolutely no remorse for killing your wife of more than

40 years.”    N.T. Sentencing, 1/2/14, at 12.         These factors, while clearly

weighing against the defendant, are factors that the court may consider in

fashioning its sentence. See Commonwealth v. Matroni, 923 A.2d 444,

455 (Pa. Super. 2007) (consideration of defendant’s level of remorse not

impermissible); Commonwealth v. Miller, 965 A.2d 276, 280 (Pa. Super.

2009)     (where   defendant   pled   guilty,   failure   to   accept   responsibility

permissible factor for consideration in fashioning sentence).

      Moreover, the court’s reference to Jufer’s failure to come forward for

three years was not impermissible. In his brief, Jufer cites Commonwealth

v. Bethea, 379 A.2d 102 (Pa. 1977), in which our Supreme Court reaffirmed

that it was constitutionally impermissible for a trial court to impose a more

severe sentence because defendant chose to stand trial rather than plead

guilty.   By analogy, Jufer claims that, in considering his failure to come

forward, the trial court violated his right to remain silent and, under Bethea,

his sentence should be vacated. This argument fails. Here, Jufer pled guilty

and admitted to killing his wife. As such, it is disingenuous of him to argue

that his right against self-incrimination was violated by the court’s passing

mention of the three years it took before Jufer admitted his guilt.                In

imposing sentence, it is clear that the trial court considered the nature and

circumstances of the offense, as well as the history and characteristics of the

                                       -8-
J-S75025-14



defendant, in particular those mitigating circumstances set forth by counsel

at sentencing and by Jufer’s family and friends in their letters to the court.

See N.T. Sentencing, 1/2/14, at 7-8. Accordingly, we conclude that Jufer’s

sentence was not based upon the consideration of impermissible factors.

      Jufer last claims that the trial court erred by failing to sufficiently

express its reasons for imposing an aggravated-range sentence. This Court

has held that claims that the sentencing court imposed a sentence outside

the standard guidelines without stating adequate reasons on the record

presents a substantial question.   Commonwealth v. Antidormi, 84 A.3d
736, 759 (Pa. Super. 2014).

      Here, Jufer’s claim is belied by the sentencing transcript.       In its

sentencing colloquy, the court noted the following:       (1) Jufer shot his

defenseless wife in the back of the head while she slept, N.T. Sentencing,

1/2/14, at 9; (2) Jufer engaged in an extensive cover up of his crime, id. at

9-11; (3) even after pleading guilty, Jufer continued to deny responsibility

for the killing, id. at 11-12; and (4) Jufer showed a lack of remorse, stating

in court that the killing was “just a thing that happened.”    Id. at 7; Trial

Court Statement of Reasons, 5/5/14, at 5. Based on the factors stated on

the record by the trial court, we cannot conclude that the sentence imposed

by the court was clearly unreasonable. Macias, supra.

      Judgment of sentence affirmed.




                                    -9-
J-S75025-14


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 2/9/2015




                          - 10 -